Adjudged that the petition is granted, as a matter of discretion in the interest of justice, without costs or disbursements, to the extent that the determination is annulled, and the petitioner’s benefits are restored.
The evidence adduced at the fair hearing was insufficient to justify the inference that the petitioner willfully failed or refused to comply with the pertinent regulations requiring, inter alia, that she undergo an employment evaluation as a condition of her continued receipt of public assistance (see, 12 NYCRR 1300.6; Matter of Gear v Perales, 105 AD2d 1066). Rather, we agree with the petitioner’s contentions that the cancellation of school and her need to be home to care for her children due to the approach of Hurricane Floyd constituted good cause to excuse her failure to appear for a scheduled employment assessment (see, 12 NYCRR 1300.6, 1300.12 [c]; Matter of Benjamin v McGowan, 275 AD2d 290).
The parties’ remaining contentions are without merit. O’Brien, J. P., Santucci, S. Miller and Smith, JJ., concur.